Exhibit 10.1

 



SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to the Employment Agreement (the “Amendment”) is effective
as of the 30th day of July, 2014 and is made by and between PREMIER EXHIBITIONS,
INC., a Florida corporation (the “Company”), and Michael J. Little (the
“Executive”). Company and the Executive may be referred to individually as a
“Party” or collectively as the “Parties”.

WITNESSETH:

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated June 27, 2011, as amended by the First Amendment to Employment Agreement
dated June --, 2013 (together, the “Agreement”); and

WHEREAS, the Parties desire to amend the terms of the Employment Agreement as
reflected herein;

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Amendment, the delivery and sufficiency of which is acknowledged,
and intending to be legally bound, the Company and the Executive, having first
incorporated the above recitals, agree to amend the following sections of the
Agreement as follows:

A. Section 2 of the Agreement is deleted in its entirety and replaced with the
following:

2.Duties.

 

(a) General Duties. The Executive shall serve as the Company’s Chief Financial
Officer and Chief Operating Officer. The Executive shall perform duties that are
customary for such executive officers in the Company’s industry and shall
perform any additional duties that are reasonably assigned to him by the
Company’s Board of Directors or Chief Executive Officer from time to time.
Without limiting the generality of the foregoing, the Executive shall be
responsible for managing and overseeing the Company’s financial and operational
affairs.

 

(b) Best Efforts. The Executive shall: (a) conduct himself at all times with
integrity and in an ethical manner; (b) devote substantially all of his
professional effort, working time, energy, and skill (vacations and absences due
to illness excepted) to the duties of his employment; (c) perform his duties
faithfully, loyally, and industriously, and in a manner that accords with the
fiduciary relationship that a senior executive officer owes to his employer, and
(d) follow and implement diligently all lawful management policies and decisions
of the Company.

 



 

 

 



(c) Location of Employment. The Executive shall work at the Company’s
headquarters located at 3340 Peachtree Road, NE, Suite 900, Atlanta, GA 30326,
provided that the Executive may work at other business locations of the Company
from time to time and may work remotely from his home location as the executive
deems appropriate.

 

B. Miscellaneous.

The Agreement shall remain in full force and effect, except as modified by this
Amendment. All capitalized terms used in the Amendment but not defined shall
have the meanings ascribed to them in the Agreement. This Second Amendment may
be executed in counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute but one and the same document. A
signature transmitted by facsimile or electronic mail shall be deemed to be an
original signature for all purposes.

 



IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment as of the date noted below.

 





  COMPANY:       PREMIER EXHIBITIONS, INC.         Date: July 30, 2014 By: /s/
Mark A. Sellers, III   Name: Mark A. Sellers, III   Its: Chairman of the Board  
                    EXECUTIVE         Date: July 30, 2014 By: /s/ Michael J.
Little   Name: Michael J. Little

 

 

2



--------------------------------------------------------------------------------

 